DETAILED ACTION
In response to the Amendments filed on September 28, 2021, claims 1, 4, and 5 are amended; and claim 10 is cancelled. Currently, claims 1-9 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the previous claim objections and 35 U.S.C. 112 rejections, claim 10 has been amended and thus, these are moot.

Applicant's arguments filed September 28, 2021 have been fully considered but they are not fully persuasive over the prior art. Therefore, additional amendments drawn to the allowable feature is presented in the Examiner’s Amendments below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Georgia Kefallinos on November 4, 2021.

The application has been amended as follows: 
Claim 1 is amended as follow:
1. (Currently Amended) A method of delivering at least two different time sensitive medications, the method comprising: 
delivering at least a first medication in a first syringe and a second medication in a second syringe through a device into an intravenous line without disconnecting the first syringe or the second syringe; 
wherein the device includes a body section comprising a rotating outlet port; 
wherein the rotating outlet port includes a collar which surrounds the outlet port, wherein the collar includes a ratcheting mechanism[[,]] having a gear including teeth and spaces between the teeth, wherein the gear runs around an internal circumference of the collar, and a delivery protrusion with pawls being locked into the spaces between the teeth, and wherein the pawls are only rotatable within the spaces between the teeth;
wherein the rotating outlet is connected to the intravenous line such that the intravenous line is only allowed to disengage from the rotating outlet port by holding the collar when disconnecting the intravenous line thereby allowing the device to be torqued while delivering the at least first medication and second medication without loosening the rotating outlet port from the intravenous line.
REASONS FOR ALLOWANCE
Claims 1-9 as presented in the Examiner’s Amendments of the Amendments filed on September 28, 2021 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination a method for delivering at least two different time sensitive medications by delivering through a device into an intravenous line without disconnecting as required by the amended claims.
The closest prior art of record is Bhatt (US Pat. No. 4,795,441), Guerrero (US Pub. No. 2006/0089604 A1), Viertio-Oja (US Pub. No. 2002/0173729 A1), Krönke (DE 202004014868 U1), Feith (US Pub. No. 2002/0156431 A1), Mendels (US Pub. No. 2005/0267445 A1), Fuson (US Pat. No. 3,957,082), and Guerrero (US Pat. No. 6,508,791 B1).
Regarding claim 1, the closest prior art of record do not disclose the specifics of the claimed delivering at least a first and second medication from a respective first and second syringe being coupled to a device with the specifics as required by the amended claims. In particular, the closest prior art does not explicitly disclose that the specifics of the rotating outlet port and how the intravenous line is connected to the rotating outlet port for the delivering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783